DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Applicant is advised that should claims 3, 4, and 6 be found allowable, claims 12, 13, 14, 19, and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claim 12: Claims 3 and 12 both recite inventions requiring that the modified rubber (A2) be characterized by structures which 1) contain one or more coupling residual groups and conjugated diene-based polymer chains that bind to the coupling residual groups and 2) a branching structure which includes a branch in which 5 or more conjugated diene-based polymer chains bind to one coupling residual group.
The sole difference between the claims is that claim 3 depends directly from the independent claim, whereas claim 12 depends from claim 2. The sole limitation of claim 2 is that rubber (A2) has a structure containing a branch with a branching degree of 5 or more; note that a polymer meeting the limitation of including a branch in which 5 or more conjugated diene-based polymer chains bind to one coupling residual group as required by claim 3 will meet this limitation. There is no species of rubber (A2) that would fall within the scope of one of either claim 3 or claim 12 but not within the scope of the other.
Regarding claims 13, 19: The sole difference between the claims is that claim 4 depends directly from independent claim 1 whereas claims 13 and 19 depend from claims 2 and 3, respectively. Note, however, that the structures recited in claims 13 and 19 are identical to the structure recited in claim 4.  The scope of the claims is therefore identical.
Regarding claims 14, 20: The sole difference between the claims is that claim 6 depends directly from independent claim 1 whereas claims 13 and 19 depend from claims 2 and 3, respectively. Note, however, that the structures recited in claims 14 and 20 are identical to the structure recited in claim 6.  The scope of the claims is therefore identical.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites the limitation "the branch" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Note that the parent claim does not recite any limitations regarding a branch. This limitation is inherited by dependent claims 19 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kyo et al, WO2016/133154, in view of Lopitaux et al, US2013/0203890.
The examiner notes that Kyo et al, US2018/0066076, has been utilized as an equivalent English translation of WO2016/133154.
Kyo discloses a rubber composition used in the production of tire treads (for claims 11, 18) (¶0185-0186), wherein said rubber composition comprises 10 to 100% of a modified conjugated diene-based rubber and 0 to 90% of a rubber such as natural rubber (for claim 1) (¶0161-0162, 0164, 0167). Said modified conjugated diene-based rubber is characterized by a weight average molecular weight (Mw) in the range of 20×104 to 300×104 and comprises 0.25 to 30% by weight of a fraction having Mw of 200×104 to 500×104. Said modified conjugated diene-based rubber is further characterized by a shrinking factor less than 0.64 (abstract, ¶0015-0019); the prior art modified conjugated diene-based rubber therefore corresponds to claimed modified rubber (A2) (for claim 1). Kyo further teaches that the modified conjugated diene-based rubber is characterized by a structure comprising one or more coupling residues to which conjugated diene chain(s) are attached (for claims 3, 12) and can include a branch in which 5 or more conjugated diene –based polymer chains are attached to a coupling residue (i.e., a branching index of 5 or more) (for claims 2, 3, 12) (¶0031-0032).
Regarding claims 4, 13, 19: Kyo teaches that the prior art modified conjugated diene-based rubber corresponds to the following structure. Note that the variables in the prior art structure have identical definitions to the corresponding variables in the claimed structure (¶0038-0039); the prior art modified conjugated diene-based rubber therefore corresponds to claimed Formula (I).

    PNG
    media_image1.png
    315
    206
    media_image1.png
    Greyscale


Regarding claim 5: Kyo teaches that variable A in the structure shown in the previous paragraph may correspond to the following structure, wherein B1 is a single bond or a C1 to 20 hydrocarbon group, a is an integer of 1 to 10, and B1, if present in a plural number, is independent of one another (0040).

    PNG
    media_image2.png
    63
    103
    media_image2.png
    Greyscale

Note that this corresponds to claimed formula (II).
Regarding claims 6, 7, 14, 20: Kyo teaches that the prior art modified conjugated diene-based polymer is obtained by reacting a conjugated diene-based polymer with a coupling agent having the structure shown below. Note that the variables in the prior art structure have identical definitions to the corresponding variables in the claimed structure (¶0046-0049); the prior art coupling agent therefore corresponds to claimed Formula (VI).

    PNG
    media_image3.png
    264
    234
    media_image3.png
    Greyscale

The compound tetrakis[3-(2,2-dimethoxy-1-aza-2-silacyclopentane)propyl]-1,3-propanediamine is disclosed as a suitable coupling agent (for claim 7) (¶0146).
Regarding claims 10, 17:  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113).  As discussed in the previous paragraphs, the modified conjugated diene-based rubber of Kyo appears to be identical to the modified rubber (A2) recited in the instant claims; it is therefore reasonably expected that it would be characterized by the same glass transition temperature (Tg) properties as the claimed modified rubber 
Kyo is silent regarding the addition of a thermoplastic resin.
Lopitaux discloses the production of elastomeric compositions comprising a diene rubber such as natural rubber, wherein said compositions can be used in the production of tire treads (abstract; ¶0009, 0029). As taught by Lopitaux, it was known in the art to use a thermoplastic dicyclopentadiene resin, corresponding to the claimed thermoplastic resin (for claims 1, 9, 16), as a plasticizer for such compositions.
Kyo and Lopitaux are both disclose the production of diene rubber-based compositions used in the production of tire treads. Additionally, Kyo teaches that the composition of WO2016/133154 may comprise 0 to 100 phr (for claims 8, 15) of a softener (¶0180). Given that 1) the composition of Kyo may contain a softener and 2) that it was known in the art that thermoplastic dicyclopentadiene resins were suitable for use as plasticizing agents in such compositions, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Kyo by adding a thermoplastic dicyclopentadiene resin as the softener, with the reasonable expectation of obtaining a rubber composition having improved workability.
Regarding the amounts of natural rubber and thermoplastic resin: It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The ranges disclosed by the prior art overlap those recited in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JEFFREY S LENIHAN/Examiner, Art Unit 1765 
                                                                                                                                                                                                       /IRINA S ZEMEL/Primary Examiner, Art Unit 1765